DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Summary
In the response received 04/21/2022, the claim status is as follows: claims 1-3, 7, 10-14, 17 and 21-23 are cancelled; claims 5, 8, 9, 15, 16, 18, 19 and 20 are amended; claims 24-29 are new; resulting in claims 4-6, 8-9, 15-16, 18-20 and 24-29 pending for examination.



Claim Objections
Claims 15, 19 and 20 are objected to because of the following informalities:  
In the response filed 04/21/2022, the claims all comprise amendments, however, the claim status is listed as “(Previously presented)”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features described in section “a” of the claim reciting “a. a cosmetic skin care composition comprising 10 or more cosmetic ingredients disposed in a primary package” and in section “b” of the claim reciting “b. a secondary package encompassing the primary package; wherein the secondary package comprises: i. two pairs of opposing side panels; ii. a top panel, and iii. a bottom panel; wherein the secondary package comprises a total surface area of less than 650cm2” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 4, 5, 6, 8, 9, 15, 16, 19, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”).
Regarding claims 18, 20, 25 and 26, Lohani is a review of a cosmetic skin care product, specifically Neutrogena Naturals Multi-Vitamin Nourishing Night Cream, comprised of a cosmetic skin care composition including 10 or more cosmetic ingredients disposed in a jar (primary package) and a box (secondary package) encompassing the jar (primary package), wherein the box (secondary package) comprises two pairs of opposing side panels, a top panel and a bottom panel, as shown in the images from the reference reproduced below. 

    PNG
    media_image1.png
    418
    726
    media_image1.png
    Greyscale

Figure 1: Image from the reference showing the jar (primary package) and the box (secondary package)
While Lohani does not expressly teach that the total surface area of the box (secondary package) is less than 650 cm2 as recited in claim 18 or less than 520 cm2 as recited by claim 25, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the size of the jar (primary packaging) housed within the box (secondary package).   It has been held, as stated in MPEP 2144.04(IV)(A), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Lohani further teaches an ingredient label disposed on one side panel as shown in the second figure shown below from the reference and annotated to aid in addressing the claim limitations. The ingredient label includes an upper portion shown above the annotated line in the figure below, wherein the upper portion contains a first portion under the “INGREDIENT” heading, with a list of INCI names for at least a portion of the ingredients in the cosmetic skin care composition, the list including water and glycerin. While Lohani does not expressly teach that the INCI names in the upper portion are listed from highest concentration to lowest concentration, page 11 lines 4-6 of the instant application discloses that “Cosmetic product ingredients are generally ordered from highest concentration to lowest concentration on the ingredient label, usually due to government regulations or an industry standard”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ingredients listed on the label shown by Lohani would be listed from highest concentration to lowest concentration as well to comply with the standards of the industry and/or government regulations. 

    PNG
    media_image2.png
    558
    717
    media_image2.png
    Greyscale


Figure 2: Annotated image from reference showing the portion of the box listing the 10 or more ingredients
The ingredient label further comprises a second portion under the “SOURCE” heading, comprising a descriptor related to each INCI name listed in the first portion, wherein the description comprises at least one of informal ingredient name, sourcing information, common name or combinations thereof, wherein the first portion and the second portion are arranged as discrete columns in a side-by-side configuration, and each INCI name and its related descriptor are positioned adjacent to one another in their respective columns as shown in the image from the reference above. Furthermore, as shown by the ingredient label above, one descriptor, olive oil, is associated with two INCI names. 
The ingredient label additionally comprises a third portion shown below the annotated line in the figure above, containing a list of INCI names positioned adjacent to and underneath the upper portion. 
Regarding claims 4 and 5, Lohani teaches all the limitations of claim 18 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Lohani to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, Lohani teaches all the limitations of claim 5 above, however the reference does not expressly teach the ratio of the surface area of the first portion of the ingredient label to the second portion of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Lohani teaches all the limitations of claim 18 above. While the reference does not expressly teach that the INCI names in the first portion relate only to ingredients present in the cosmetic skin care product composition at a concentration of 1% or more as required by claim 8 or that the INCI names displayed in the third portion relate only to ingredients present in the cosmetic skin care composition at less than 1% by weight of the composition as required by claim 9, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Furthermore, the instant application states on page 11 lines 4-6 of the instant application discloses that “Cosmetic product ingredients are generally ordered from highest concentration to lowest concentration on the ingredient label, usually due to government regulations or an industry standard”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Lohani to be ordered to comprise any information about the product, modifying the upper section showing the active ingredients to a section highlighting the ingredients contained at a concentration of 1% or more and modifying the lower section to a section highlighting ingredients present at a concentration of less than 1% by weight, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claim 15, Lohani teaches all the limitations of claim 18 above, however, the reference does not expressly teach that the first and second portions of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Lohani teaches all the limitations of claim 18 above, and further teaches, as shown in the annotated figure above, that one or more INCI names in the third portion of the ingredient label include sourcing information and/or common names. The reference does not expressly teach that one or more INCI names in the third portion are highlighted or that the sourcing information and/or common names are provided below the third portion.
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Lohani to highlight one or more INCI names in the third portion and to provide the sourcing information and/or common names below the list of formal ingredient names in the third portion as an obvious matter of design choice based on the overall desired aesthetic of the label. 
Regarding claim 19, Lohani teaches all the limitations of claim 18 above, and further illustrates that the label comprises wording at the bottom of the side of the box stating “We’ve carefully formulated this product to be 97% naturally derived” and further provides a leaf symbol on another portion of the box representing “97% naturally derived”. It would have been obvious to one of ordinary skill in the art to include this statement or symbol anywhere on the ingredient label list, such as above the upper portion to visually highlight to the consumer that the ingredients were naturally derived. 

Claims 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”) in view of  Barton et al. (WO 2006/043033). 
Regarding claim 24, Lohani teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first portion comprises niacinamide and/or panthenol. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani to include panthenol, as Barton et al. teaches that panthenol is a skincare additive known to benefit the skin as a skin conditioner. One of ordinary skill in the art would be motivated to include panthenol as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label of Lohani to enhance the conditioning properties of the cosmetic skin care composition. 
Regarding claim 27, Lohani teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first portion comprises a peptide. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani to include a peptide, as Barton et al. teaches that peptides such as di-, tri-, tetra-, penta- and hexapeptides are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting. One of ordinary skill in the art would be motivated to include peptides as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught by Lohani as a wrinkle reducer and collagen booster. 
Regarding claim 29, Lohani teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first portion comprises at least one selected from isohexadecane, isopropyl isostearate, dimethicone or combinations thereof. 
Barton et al. teaches a skincare composition suitable for topical application to the skin, such as face creams and moisturizers, to improve the way the skin looks, feels and behaves (pg. 1 Ln. 3-pg. 2 Ln. 20, pg. 4 Ln. 30-pg. 5 Ln. 2). Barton et al. teaches additional suitable skincare additives know to have benefit on the skin can be added to the skincare composition, including skin conditioners like panthenol; peptides such as di-, tri-, tetra-, penta- and hexapeptides which are known to have a variety of effects on skin such as wrinkly reduction and collagen boosting; and oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions (pg. 6 Ln. 5-16, pg. 7 Ln. 16-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani to include a at least one selected from isohexadecane, isopropyl isostearate, dimethicone or combinations thereof, as Barton et al. teaches that oils, such as dimethicone, suitable for the oil phase of oily dispersions or water-in oil or oil-in-water emulsions. One of ordinary skill in the art would be motivated to include oils, such as dimethicone as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught Lohani based on the desired consistency for the cosmetic skin care composition. 

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Neutrogena Naturals Multi-Vitamin Nourishing Night Cream Review by Neetu T. Lohani for makeupandbeauty.com, dated July 15, 2015 (https://makeupandbeauty.com/neutrogena-naturals-multi-vitamin-nourishing-night-cream-review/; hereafter referred to as “Lohani”) in view of Palmitoyl Pentapeptide-4 viaTruth in Aging website (https://www.truthinaging.com/ingredients/palmitoyl-pentapeptide-4, via Internet Wayback Machine from March 12, 2014; hereafter referred to as “Truth”). 
Regarding claims 27 and 29, Lohani teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the INCI name in the first portion comprises a peptide, wherein that peptide is palmitoyl pentapeptide-4.
Truth teaches that palmitoyl pentapeptide-4 is a molecule that links amino acids and is considered to be as effective against wrinkles as retinol in repairing sun-damaged skin, but is less irritating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cosmetic skin care composition and the first portion of the upper portion of the ingredient label taught by Lohani to include palmitoyl pentapeptide-4, as Truth teaches that palmitoyl pentapeptide-4 is effective against wrinkles as retinol in repairing sun-damaged skin, but is less irritating. One of ordinary skill in the art would be motivated to include palmitoyl pentapeptide-4 as a component of the cosmetic skin care composition and INCI ingredient present in the first portion of the upper portion of the ingredient label taught by Lohani to an effective way to treat wrinkles and sun-damaged skin without irritation for the cosmetic skin care composition. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5, 8, 9 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the amendments made to claims 5, 8 and 9, and the cancellation of claim 21 in the response filed 04/21/2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 4-6, 8-9, 15-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant presents arguments on pages 11 through 14 regarding printed matter, stating that the present application is functionally related to the product contained within the package, further citing case law with Applicant interpretation that is viewed as supporting their assertion. These arguments are not persuasive. 
Section 2112.01(III) of the MPEP states:
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board).
The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id.. The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).
Based on the cited MPEP section above, analysis is done to determine whether the information printed on the claimed label has a new and unobvious functional relation with the known manner of providing identification ingredients for a cosmetic product to a consumer. As shown by the prior art to Lohani applied in the rejections above, it is known to provide ingredient labels on packaging that list both the INCI names as well as common names or source information for each of the ingredients (see reference images provided in rejection above). The manner of conveying an ingredient list does not provide a new and unobvious functional relationship with the cosmetic product and the additional information required by the claim (informal ingredient name, ingredient function, sourcing information, common name) is informational only. 
The recitation of printed matter is given weight to the degree that is must be present, and, as shown by the prior art applied above as well as in prior art applied in the previous office action, it is known to have labels and/or packaging provide informative print regarding the material contained within the packaging. The particular formation and organization of the information is merely informative and does not interact with the other elements of the claim to create a new functionality. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“How to Correctly Label Cosmetics”; (https://www.frontierlabel.com/blog/how-to-correctly-label-cosmetics; September 26, 2019) discloses that the FDA stipulates ingredients be listed in order of heaviest to lightest ingredient.
Niacinamide from INCI Decoder (https://incidecoder.com/ingredients/niacinamide; via Internet Wayback Machine April 8, 2017) teaches that niacinamide is a multi-functional skincare superstar effective to provide anti-aging, wrinkle smoothing, brown spot fading, better skin barrier and hydration, and improves acne, rosacea and atopic dermatitis. 
“Why is Panthenol Used in Cosmetics?” from healthline.com (https://www.healthline.com/health/panthenol, last reviewed on August 29, 2018) teaches that panthenol is used as a moisturizer, softening agent, soothing agent, and anti-irritant agent, as well as aid skin in building up a barrier against irritation and water loss. 
“Collagen Benefits for Skin-Collagen Cream vs. Collagen Supplement” from DeepMarine (https://deepmarine.com/blogs/health-talk/collagen-benefits-for-skin-collagen-cream-vs-collagen-supplement; August 21, 2018) teaches that collagen peptides improve hydration. 
“Isohexadecane” from Truth in Aging (https://www.truthinaging.com/ingredients/isohexadecane, via Internet Wayback Machine, April 17, 2016) teaches isohexadecane is an emollient used to create a creamy, thick formula that leaves a non-greasy, light and silky feeling on the skin. 
“Isopropyl Isostearate” from INCI decoder (https://incidecoder.com/ingredients/isopropyl-isostearate, via Internet Wayback Machine; April 17, 2016) teaches isopropyl isostearate is used as an emollient in skincare.
“Dimethicone: The Truth Behind This Common Cosmetics Ingredient” via CV skinlabs (https://cvskinlabs.com/dimethicone-the-truth-behind-this-common-cosmetics-ingredient/; April 16, 2012) teaches dimethicone is a silicone based polymer used in skincare as an anti-foaming agent, skin protectant and skin conditioner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785